DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the RCE and amendment filed 4 October 2022.
Claims 1-4 and 6-20 are pending. Claims 8-20 are withdrawn for being directed toward a non-elected invention. Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over Guo et al. (US 20140279837, published 18 September 2014, hereafter Guo) and further in view of Beller et al. (US 20170329754, published 16 November 2017, hereafter Beller), and further in view of Vangala et al. (US 20190318032, published 17 October 2019, hereafter Vangala), and further in view of Klemm et al. (US 2016/0292204, published 6 October 2016, hereafter Klemm), and further in view of Indyk (US 10748157, filed 12 January 2017).
As per independent claim 1, Guo teaches a computer-implemented method comprising:  
determining, by a computing device, that each of a plurality of users of an integrated development environment (IDE) has a common question about performing a task in the IDE (Fig. 3, depicts the controller 302 tied to the question driven data mining 334 and the IDE 322 and 0078-0079, discloses an integrated development environment that can be used separately or in conjunction with other platforms (322-326) and used collaboratively (0084) and 0107, discloses a predefined Q&A table that is generated based on schema and data stored in databases to generate variant forms of the same question and 0113, discloses a list of questions that are similar to the user input and 0108-0109, discloses a grade given to an answer for a question by users to assist in a learning process to find the correct answer and 0107, discloses variant forms of the same question that has the same definite answer. The examiner interprets a plurality of users have the same question by the learning process of grading answers by the users of a question and 0079, discloses the first major developer interface 322 is an IDE that can be used to produce any software and 0021, discloses data mining tasks such as root cause analysis, classification, association rule discovery, or regression analysis based on data and 0090, discloses performing the data mining tasks of question–driven data mining and 0080, discloses IDEs have selectable tasks. And 0006, discloses obtaining input data, storing the data, and the relationships between the data the knowledge repository stores to develop user applications The examiner interprets the user may consult the task using the data mining component) and updating support documentation for the IDE based on the community-accepted answer to the common question about performing the task in the IDE. (0108, discloses the expert team analyzing the records and for the most commonly mis-processed inputs add the questions to the supported questions and updates the Q&A table and 0108, discloses the user is provided with a list of potential answers and a request to grade the answer, if the user finds the right answer the user grades the answer to engage active learning for the answer to the question in the future.  The examiner interprets the team of experts and users grading the answers as community accepted answers to update the Q&A supporting documentation)
Guo fails to specifically disclose: 
monitoring and analyzing, by the computing device, community data obtained from web scraping using cognitive sentiment analysis to determine sentiment about the IDE including likes and dislikes and whether other users have similar sentiments, and natural language processing (NLP) and machine learning to determine the actions of the users and how the users are using the IDE;  
determining, by the computing device, that a community-accepted answer exists to the common question about performing the task in the IDE based on the cognitive sentiment analysis, natural language processing (NLP), and machine learning of the community data; 
wherein the updating the support documentation for the IDE based on the community- accepted answer comprises automatically presenting, by the computing device, a recommendation using a chat bot to update the support documentation of the IDE including presenting the common question and the community-accepted answer. 
However, Beller discloses: 
monitoring and analyzing, by the computing device, community data obtained from web scraping using cognitive sentiment analysis to determine sentiment about the IDE including likes and dislikes and whether other users have similar sentiments, and natural language processing (NLP) and machine learning to determine the actions of the users and how the users are using the IDE (paragraphs 0029-0035)
determining, by the computing device, that a community-accepted answer exists to the common question about performing the task in the IDE based on the cognitive sentiment analysis, natural language processing (NLP), and machine learning of the community data; wherein the updating the support documentation for the IDE based on the community- accepted answer comprises automatically presenting, by the computing device, a recommendation using a chat bot to update the support documentation of the IDE including presenting the common question and the community-accepted answer (0029-0035, describes a general question and answering system that is an artificial intelligence application (chatbot) that receives input from various sources of input over the network including a corpus of data (0055, websites, text, articles, and documents to generate a hypothesis) and evaluates sections of documents and portions of data in the corpus which receives a question that is interpreted by the QA system and provides a response containing one or more answers and 0016, discloses NLP processing and 0018, discloses scraping webpages and Figs. 4 and 5, 0057-0067, discloses interpreting a type of statement as nonsense to mark a passage as a type of passage or question including sentiment (likes or dislikes), reasoning statement, etc. to determine if the question is to be marked a nonsense passage and scores the answers to generate a ranked list of answers by filtering nonsense passages and 0034, discloses machine learning and 0034, discloses categorizing the question including items as roles, types of information, tasks, (actions) or topics are evaluated from received content creators and 0071, discloses outputting the evidence, confidence score, and a final answer to the question; Additionally, paragraph 0036 discloses the incorporation by reference of Dubuque (US 20110125734). Dubuque further discloses (0111-0116, describes continuing monitoring and analyzing the retrieved corpus of documents to modify the QA pair and Fig. 2A, Answer source Knowledge base 21 and answer ranking module 60 0036, discloses a question answer database that is stored in database memory storage system and 0028, 0062, 0080, 0089,0128, 0134, discloses storing the generated QA list in storage module 510 and further discloses updating the answers using a machine learning model from prior data.  And 0012, discloses outputting a list of QA pairs by displaying to the user.  The examiner interprets as updating support documentation for the artificial intelligence QA application.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Guo to incorporate the teachings of Beller.  Doing so would allow users with knowledge of the integrated development environment disclosed by the teachings of Guo that comment within a social network related to an IDE data to be mined (0079, discloses an integrated development environment and 0108, discloses the expert team analyzing the records and for the most commonly mis-processed inputs add the questions to the supported questions and updates the Q&A table) and incorporated into an answer knowledge database based on a consensus of the best answer to a question when determining the community accepted answer to the question using the teachings of Beller to use web scraping of specified user preference to determine an answer related to the IDE community. (0029, discloses accepting a corpus of data from content creators and other user inputs to determine an answer to a QA question pair)
Guo and Beller fail to teach determining, by the computing device, that a community-accepted answer exists to the common question about performing the task in the IDE
Vangala teaches determining, by the computing device, that a community-accepted answer exists to the common question about performing the task in the IDE; (Fig. 16-17, 0055, discloses the computerized personal assistant to an integrated development environment and 0017-0019, discloses aggregating information from public sources using data mining techniques from an application specific group of plurality of users to answer queries and 0068-0069, discloses the NLP can recognize organizations, intents, events, topics, and tasks and 0053, discloses storing user specific facts about a plurality of different users and 0105-0107, discloses an intent of a user determined by NLP of a computerized personal assistant as a question (0140) or a task a user wants to perform and 0067, discloses similar content that the user indicated relevant in the past.  The examiner interprets that an answer to a common question can be identified by the computerized personal assistant and a solution can be presented to the user)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Guo and Beller to incorporate the teachings of Vangala.  Doing so would allow users with knowledge of the integrated development environment that comment within a social network related to an IDE data to be mined and incorporated into an answer knowledge database based on a consensus of the best answer to a question when determining the community accepted answer to the question.
Additionally, Guo fails to specifically disclose:
the chat bot posts a reply including the community-accepted answer in every thread of a community forum in which the common question is identified in response to the recommendation being automatically presented
However, Klemm, which is analogous to the claimed invention because it is directed toward providing answers to community questions, discloses the chat bot posts a reply including the community-accepted answer in every thread of a community forum in which the common question is identified in response to the recommendation being automatically presented (paragraphs 0010 and 0044-0045: Here, a plurality of community questions are identified. Questions relating to similar products/features are identified and grouped. From these grouped questions, a consensus crowd sourced answer is identified based upon a plurality of factors. This consensus answer is identified as the community accepted answer and is provided in the FAQs for the question cluster in order to provide the correct answer to the identified threads). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Klemm, with Guo, with a reasonable expectation of success, as it would have enabled for identification of commonly asked questions and answers. This would have allowed for providing commonly identified answers to users, thereby alleviating the need for customer service representatives to field questions, and saving time/money for a software provider.
Finally, Guo fails to specifically disclose providing a training and support optimization device which includes an interactive tutorial for training the users to use different assets and providing the user with the ability to record and annotate the different assets within the IDE. However, Indyk, which is analogous to the claimed invention because it is directed toward providing user created training, discloses providing a training and support device which includes an interactive tutorial for training the users to use different assets (column 18, lines 11-46). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Indyk with Guo, with a reasonable expectation of success, as it would have allowed for providing community created training modules. This would have provided users the advantage of receiving tutorials describing use of modules. 
Additionally, the examiner takes official notice that recording and annotating different assets within an IDE was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Guo, with a reasonable expectation of success, as it would have enabled a user to annotate documents with their comments. This would have provided the advantage of specifying questions/comments/modifications regarding a document for other users to provide assistance.

Claims 2 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Guo, Baller, Vangala, Klemm, and Indyk, and further in view of Torman (20180095733).
Regarding claim 2, Guo, Baller, Vangala, Klemm, and Indyk teaches the computer-implemented method according to claim 1. 
Guo further discloses wherein the determining that each of the plurality of users of the IDE has the common question comprises: (0079-0080, discloses an integrated development environment) 
Guo fails to specifically disclose obtaining the community data from a social media source and a social influence forum, the community data comprising user social media posts, user comments, follows, online blogs, and user reviews. 
However, Torman teaches obtaining the community data from a social media source and a social influence forum, the community data comprising user social media posts, user comments, follows, online blogs, and user reviews;; (0098, discloses the system may be integrated with a social networking database system and 0029, Fig. 1, discloses system 100 that generates objects using an integrated development environment and processes requests for content and 0108-0114, discloses social messages obtained regarding a content object  record regarding the IDE created object and Prior Art Beller discloses 0033,0055, 0055, queries are applied to electronic texts, articles, websites, including sections of documents to determine user sentiment.  One of ordinary skill in the art would recognize that websites contain user sentiment such as follows, blogs, and user reviews.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Guo, Beller, and Vangala to incorporate the teachings of Torman.  Doing so would allow users with knowledge of the integrated development environment that comment within a social network related to an IDE data to be mined and incorporated into an answer based on a consensus of the best answer to a question when determining the community accepted answer to the question.

Regarding claim 6, Guo, Baller, Vangala, Klemm, and Indyk teaches the computer-implemented method according to claim 1. 
Guo fails to specifically disclose wherein the recommendation is further presented using a chat bot or a push notification via electronic mail to a user having a persona of a platform curator.
Torman teaches wherein the recommendation is further presented using a chat bot or a push notification via electronic mail to a user having a persona of a platform curator. (0105, discloses notifications to devices when a message is responded to in a discussion that are associated with a given point including an email of a notification of a type of data item as a feed item)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Guo, Beller, and Vangala to incorporate the teachings of Torman.  Doing so would allow users with knowledge of the integrated development environment to be notified of comments or feedback regarding a comment or object the user was developing in order to be sure the user was notified of any communication regarding a type of an improvement.

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Guo, Baller, Vangala, Klemm, Indyk, and Torman and further view of Abebe (US 20180068271) and further in view of  Behere (20150095267).
Regarding claim 3, Guo, Beller, Vangala, and Torman teach the computer-implemented method according to claim 2.  
Guo fails to specifically disclose: 
an answer is posted in the social influence forum in response to the recommendation being automatically presented
wherein the obtaining the community data further comprises using data mining to obtain the community data from the social media source or the social influence forum, 
Abebe teaches further wherein the obtaining the community data further comprises using data mining to obtain the community data from the social media source or the social influence forum, (0017, discloses mining data from social media)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Guo, Beller, Vangala, and Torman to incorporate the teachings of Abebe.  Doing so would allow users with knowledge of the integrated development environment within a related social network to determine related information to an answer to a question or other external sources to be gathered and analyzed to determine the best community answer to the question.
Guo fails to specifically disclose an answer is posted in the social influence forum in response to the recommendation being automatically presented.
Behere teaches and an answer is posted in the social influence forum in response to the recommendation being automatically presented. (0007, Claim 7, discloses of a plurality of answers posted to the question thread determining the best answer from the plurality of answers)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Guo, Beller, Vangala, Torman, and Abebe to incorporate the teachings of Behere.  Doing so would allow an automated best answer to be selected to a selected frequently asked question and displayed and updated for the user to generate the best answer for the user.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Guo, Baller, Vangala, Klemm, Indyk, and Torman in further view of Abebe (20180068271)
Regarding claim 4, Guo, Beller, Vangala, and Torman teaches the computer-implemented method according to claim 2. 
Klemm further discloses wherein the analyzing the community data to determine the common question comprises using the natural language processing and the machine learning to analyze the user social media posts, the user comments, the follows, the online blogs and the user reviews to identify questions that have a same topic . (0057, discloses NLP on social media messages and 0010, discloses a collection of frequency asked questions by analyzing social media messages and Prior Art Beller discloses 0033,0055, 0055, queries are applied to electronic texts, articles, websites, including sections of documents to determine user sentiment.  One of ordinary skill in the art would recognize that websites contain user sentiment such as follows, blogs, and user reviews.))
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Guo, Beller, Vangala, and Torman to incorporate the teachings of Klemm.  Doing so would allow a collaboration platform integrated with the integrated development environment messages to be analyzed to determine if a similar question was frequently asked in order to update documentation to allow users find the answer more efficiently.
Guo fails to specifically disclose determining a number of views of the user social media posts, the user comments, the follows, the online blogs, and the user reviews.
Abebe teaches and determining a number of views of the user social media posts, the user comments, the follows, the online blogs, and the user reviews. (0014, discloses natural language processing and applying to social media, blogs, forums, and topics to determine sentiment analysis topic modeling and Prior Art Beller discloses 0033,0055, 0055, queries are applied to electronic texts, articles, websites, including sections of documents to determine user sentiment.  One of ordinary skill in the art would recognize that websites contain user sentiment such as follows, blogs, and user reviews.))
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Guo, Beller, Vangala, Torman, and Klemm to incorporate the teachings of Abebe.  Doing so would allow users with knowledge of the integrated development environment within a related social network to determine related information to an answer to a question or other external sources to be gathered and analyzed to determine the best community answer to the question.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Guo, Baller, Vangala, Klemm, and Indyk, and further in view of Agarwal (20080104065).
Regarding claim 7, Guo, Baller, Vangala, Klemm, Indyk, teaches the computer-implemented method according to claim 1. 
Guo fails to specifically disclose wherein the updating the support documentation for the IDE based on the community-accepted answer comprises automatically updating an electronic user manual to include the common question and the community-accepted answer by automatically changing data in the electronic user manual to include the common question and the community-accepted answer determined from the community data.
Agarwal teaches wherein the updating the support documentation for the IDE based on the community-accepted answer comprises automatically updating a user manual to include the common question and the community-accepted answer. (0006, discloses automatically updating frequently asked questions page and 0029, discloses user rankings of answers to questions))
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Guo, Beller, and Vangala incorporate the teachings of Agarwal.  Doing so would allow users to collaborate on a commonly asked question to determine the best answer and update supporting documentation to assist users of a software product.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Guo, Baller, Vangala, Klemm, and Indyk.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144